Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Acknowledgement is hereby made to the Preliminary Amendment filed 24 February 2021  Claims 1-10 are pending in the application.   Claim 1 has been amended.  

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In claim 1, line 21, “the channel” should read --each one of the channels--.
In claim 1, line 21, “that channel” should read --the one of the channels--.
In claim 2, line 7, “electrical” should read -- electrically --
In claim 2, line 8, “that push rod” should read -- that the push rod --.
In claim 10, lines 1-2, “the five channels” should read --the five or more channels --.
In claim 10, lines 2-3, “the five annular peripheries” should read --the five or more annular peripheries--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the limitation of “configured to rotate the wobble plate between four to six times the rate of reciprocating each of the piston” is indefinite because one rotation of the wobble plate corresponds to one complete reciprocation of each of the pistons so that is not clear how rotation of the wobble plate could correspond to the multiplier claimed.  Instead, this claim should perhaps be amended to refer to the rotation of the spindle of the driving source or motor producing such a relationship using groups of reduction gears of a transmission between the motor and the wobble plate, as discussed in the specification at para. 0038.  Clarification is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-8 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7  of U.S. Patent No. 10753347 (‘347). Although the claims at issue are not identical, they are not patentably distinct from each other because they claim common subject matter.
In claim 1 of the instant application, this is a broader version of claim 1 of ‘347 reciting commensurate claim limitations.  As such, it would be anticipated by the patented claims.
Claim 2 recites the subject matter of claim 2 of ‘347.
Claim 3 recites the subject matter of claim 3 of ‘347.
Claim 4 recites the subject matter of claim 4 of ‘347.
Claim 5 recites the subject matter of claim 5 of ‘347.
Claim 6 recites the subject matter of claim 6 of ‘347.
Claims 7 and 8 recites subject matter covered by the ranges recited in claim 1 of ‘347.
Claim 10 recites the subject matter of claim 10 of ‘347.




Allowable Subject Matter
Claims 1-8 and 10 would be allowable provided that the nonstatutory double patenting rejections are overcome by the filing of a proper terminal disclaimer or applicable set of claim amendments. 

Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, provided the nonstatutory double patenting rejections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:
Claim 1 incorporates the indicated allowable subject matter from claim 1 of parent application serial no. 16/017,533.  The reasons set forth in the Notice of Allowance of 25 June 2020 in the parent application are hereby incorporated herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746